                       Case 1:20-cv-01084 Document 1-9 Filed 09/15/20 Page 1 of 1 PageID# 73




                                           CIVIL COVER SHEET ATTACHMENT

Related Cases (Including Present Action)

 Jurisdiction   Date Filed   Case Name                            Case Number     Asserted Patent

 Eastern        9/15/2020    WSOU Investments, LLC d/b/a Brazos   1:20-cv-1081    US7548945
 District of                 Licensing and Development v. F5
 Virginia                    Networks, Inc.
 Eastern        9/15/2020    WSOU Investments, LLC d/b/a Brazos   1:20-cv-1082    US7860000
 District of                 Licensing and Development v. F5
 Virginia                    Networks, Inc.

 Eastern        9/15/2020    WSOU Investments, LLC d/b/a Brazos   1:20-cv-1083    US8248940
 District of                 Licensing and Development v. F5
 Virginia                    Networks, Inc.

 Eastern        9/15/2020    WSOU Investments, LLC d/b/a Brazos   1:20-cv-1084    US9172629
 District of                 Licensing and Development v. F5
 Virginia                    Networks, Inc.

 Eastern        9/15/2020    WSOU Investments, LLC d/b/a Brazos                   US9584330
 District of                 Licensing and Development v. F5
 Virginia                    Networks, Inc.
